Name: 83/576/EEC: Commission Decision of 15 November 1983 amending Decision 81/546/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-11-29

 Avis juridique important|31983D057683/576/EEC: Commission Decision of 15 November 1983 amending Decision 81/546/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Austria Official Journal L 334 , 29/11/1983 P. 0017 - 0020 Spanish special edition: Chapter 03 Volume 29 P. 0122 Portuguese special edition Chapter 03 Volume 29 P. 0122 *****COMMISSION DECISION of 15 November 1983 amending Decision 81/546/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from Austria (83/576/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Article 16 thereof, Whereas Commission Decision 81/546/EEC (3) established animal health conditions and veterinary certification for imports of fresh meat from Austria; whereas it is necessary to amend that Decision to take account of the present animal health situation in Austria; Whereas the responsible veterinary authorities of Austria have confirmed that the Imst, Innsbruck (Stadt), Innsbruck-Land, Kitzbuehel, Kufstein, Landeck, Reutte and Schwaz districts (Bezirk) of Bundesland Tyrol have for at least 12 months been free from contagious porcine paralysis (Teschen disease) and that no vaccinations have been carried out against that disease during that time in the districts mentioned above; Whereas the responsible veterinary authorities of Austria have undertaken to notify the Commission and the Member States, by telex or telegram, within 24 hours, of confirmation of the occurrence of the abovementioned disease or the adoption of vaccination against it in the districts mentioned above; Whereas, following a Community veterinary mission, it appears that contagious porcine paralysis (Teschen disease) has not existed in Austria for at least 12 months and that no vaccinations have been carried out against that disease during that time and that the general level of animal health in Austria continues to be good, particularly as regards diseases transmissible through meat; Whereas, action should be taken to correct certain terminological deficiencies, especially as regards the correspondence between the various language versions of Decision 81/546/EEC, which could lead to difficulties in the application of the provisions concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 81/546/EEC is hereby amended as follows: 1. Article 1 (1) (b) is replaced by the following: '(b) fresh meat of domestic animals of the porcine species, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment;' 2. Annex B is replaced as set out in the Annex hereto. Article 2 This Decision shall apply from 1 December 1983. Article 3 This Decision is addressed to the Member States. Done at Brussels, 15 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 206, 27. 7. 1981, p. 7. ANNEX 'ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the porcine species intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Austria Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic animals of the porcine species: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of Austria for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease or swine vesicular disease in the previous 30 days or swine fever in the previous 40 days, and around which within a radius of 10 km there has been no case of these diseases for 30 days, - animals which have been transported from their holding of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante mortem health inspection referred to in Chapter V of Annex B to Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat means all parts fit for human consumption from domestic animals of the porcine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.